Case 1:19-cr-00027-PGG Document 3 Filed 01/25/19 Page 1of1

U.S. Department of Justice

United States Attorney
Southern District of New York

 

 

The Silvio J. Mollo Building
One Saint Andrew's Plaza
New York, New York 10007

January 25, 2019

The Honorable Robert W. Lehrburger
United States Magistrate Judge

Southern District of New York f f ly
500 Pearl Street /
A /

New York, New York, 10007
Re: United States v. Darius Davis et al., No. 19 Cr. 27

Dear Judge Lehrburger:

The Government writes respectfully to request that the Court unseal the above-referenced
indictment, 19 Cr. 27, and that it be wheeled out to a district judge. I have been advised that Darius
Davis has been arrested and are currently in custody within the jurisdiction of the Southern District
of New York.

Respectfully submitted,

GEOFFREY S. BERMAN
United States Attorney

by: flo
t Tara’M. La Morte
Assistant United States Attorney

(212) 637-1041

 

SO ORDERED:

 

HONORABLE ROBERT W. LEHRBURGER
UNITED STATES MAGISTRATE JUDGE
